Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-19 and 24-35 are pending. Claims 2, 4, and 30-34 are withdrawn.
Claim Rejections - 35 USC § 103
Claims 1, 3, 5-19, 24-29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/224738 by Gebauer (Gebauer) in view of U.S. Patent Publication No. 2013/0175219 by Anderstedt et al. (Anderstedt) further in view of U.S. Patent No. 3488922 by Kirkland (Kirkland). 
In regard to claim 1, Gebauer teaches a method for packing a plurality of uniform chromatography columns ([0006]-[0012]).  Gebauer teaches providing a plurality of chromatography columns ([0006]-[0012]).  Gebauer teaches providing a plurality of chromatography resin aliquots ([0006]-[0012]; [0042]).  Gebauer teaches packing said chromatography resin aliquots in said chromatography columns to provide a plurality of packed chromatography columns ([0006]-[0012]). Gebauer teaches subjecting said packed chromatography columns to repeated individual mechanical impacts ([0031]).  Gebauer teaches manipulating the column to allow for even spatial distribution before providing liquid to the column ([0031]).  
Gebauer does not explicitly teach subjecting the columns to ultrasound treatment after step d, applying vibration. 

It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate ultrasound, as taught by Anderstedt, in the method of Gebauer in order to further improve penetration, provide optimal air removal and provide a desired spatial distribution of the column.  
Gebauer teaches individual mechanical impacts ([0031]).  Gebauer teaches individual mechanical impacts are caused by injecting gas which leads to a more even distribution of particles over the surface of the column ([0031]).  Gebauer teaches mechanical impacts result in even spatial distribution ([0031]).  Gebauer does not teach that the mechanical impacts are caused by relative motion between said packed chromatography column and a stationary object. 
Kirkland teaches a method of packing a chromatography column with stationary phase material (C7/L5-14).  Kirkland teaches tapping on the column with a stationary object during the packing process (C7/L5-14).  Kirkland teaches subjecting the packed chromatography column with repeated individual mechanical impacts (C7/L5-14). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to subject the chromatography column to mechanical impacts caused by relative motion between said packed chromatography column and a stationary object, as 
In regard to claim 3, Gebauer teaches the chromatography resin aliquots are dry and wherein in step c) the chromatography resin aliquots are filled in said chromatography columns and reswollen by adding a liquid to the chromatography columns ([0006]-[0012]). 
In regard to claim 5, Gebauer teaches in step a) the chromatography resin aliquots are prepared by weighing dry chromatography resin ([0006]-[0012]). 
In regard to claim 6, Gebauer teaches in step a) said chromatography resin aliquots are prepared by weighing dry chromatography resin from a single batch or pool of dry chromatography resin ([0006]-[0012]; [0056]). 
In regard to claim 7, Gebauer teaches in step a) the chromatography columns are substantially identical ([0006]-[0012]). 
In regard to claim 8, Gebauer teaches the chromatography columns are fixed volume chromatography columns ([0006]-[0012]; [0038]). 
In regard to claim 9, Gebauer teaches the chromatography columns have bed volumes within the range of 100 mL to 25 L ([0039]). 
In regard to claim 10, Gebauer teaches the chromatography columns have bed heights within the range of 1-10 cm ([0100]). 
In regard to claim 11, Gebauer teaches the chromatography columns have bed heights within the range of 1-5 cm ([0100]).
In regard to claims 12-13, Gebauer teaches the limitations as noted above.  Gebauer teaches columns have different sizes based on width and bed height ([0005]; [0084]).  Gebauer 
In regard to claim 14, Gebauer teaches in step b) said chromatography resin aliquots are substantially identical ([0006]-[0012]). 
In regard to claim 15-16, Gebauer teaches subjecting the packed chromatography columns to vibration ([0031]).  Gebauer does not explicitly teach the said packed chromatography columns are subjected to at least 5 or 30 mechanical impacts; however, it would be readily apparent to one of ordinary skill in the art that vibrations result in multiple mechanical impacts.  Further, one of ordinary skill in the art can tune the number of vibrations based on desired even spatial distribution of particles. 
In regard to claim 17, Gebauer teaches subjecting the packed chromatography columns to vibration ([0031]).  Gebauer does not explicitly teach the mechanical impacts are evenly distributed along the column perimeters; however, it would be readily apparent to one of ordinary skill in the art that vibrations occur along the column perimeter. 
In regard to claims 18-19, Gebauer does not explicitly teach the kinetic energy of said impacts is 0.1 to 100 J per impact or that the total kinetic energy of said impacts is 10 – 5000 J. 
Anderstedt teaches a method for packing a chromatography columns (abstract).  Anderstedt teaches vibrating the columns comprises subjecting them to ultrasound treatment 
It would further be obvious to one of ordinary skill in the art at the time the invention was effectively filed to adjust the kinetic energy of the impacts and the total kinetic energy of the impacts in order to create the desired column packing geometry and provide optimal air removal. 
In regard to claim 24, Gebauer teaches the difference in hydraulic permeability within said plurality of uniform chromatography column is less than 50% ([0009]; [0057]; [0070]). 
In regard to claim 25, Gebauer teaches determining retention volume within said uniform chromatography columns ([0072]-[0090]).  Gebauer does not explicitly teach that the difference in retention volume is less than 0.1 column volumes.  However, as the column peak broadening, peak symmetry, and column efficacy of operation are variables that be modified, among others, by adjust the retention volume difference the precise retention volume difference would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed retention volume difference cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the retention volume difference in the method of modified Gebauer to obtain the desired balance between the column peak broadening, peak symmetry, and column efficacy (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that In re Aller, 105 USPQ 223).
In regard to claim 26, Gebauer teaches the difference in plate height for a non-binding species within said plurality of uniform chromatography columns is less than 200 micrometers ([0047]). 
In regard to claim 27, Gebauer teaches the uniform chromatography columns are single use chromatography columns (abstract; [0006]-[0012]). 
In regard to claim 28, Gebauer teaches said plurality of packed chromatography columns is subjected to radiation sterilization after step c) ([0035]). 
In regard to claim 29, Gebauer teaches said uniform chromatography columns are chromatography column cartridges adapted to be stacked with like chromatography column cartridges and to be fluidically connected in parallel and/or serially ([0006]-[0012]). 
In regard to claim 35, Gebauer teaches said plurality of packed chromatography columns is subjected to radiation sterilization before step d) ([0035]). 
Response to Arguments 
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.  No substantive arguments concerning the art were presented. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/KARA M PEO/Primary Examiner, Art Unit 1777